Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 6 is amended, claims 1-5, 7, 8 and 11-15 are canceled, and claims 6, 9 and 10 are pending.

Pending claims 6, 9 and 10 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Nishimura et al. (US 2015/0252524 A1) teaches a laminate comprising a base body {meets the claimed skin sheet} and a woven fabric, wherein the base body comprises an intertwined fiber body containing ultra-fine fibers with a fiber diameter of 0.01 -10 µm and an elastic polymer.  Nishimura teaches a polyester containing a 1,2-propanediol-derived component at a concentration of 15-500 ppm as a suitable example for forming the ultra-fine fibers, where the 1,2-propanediol-derived component at 15-500 ppm amount controls the thermostability of the polyester, and this polyester can be used for forming the claimed woven fabric.  However, Nishimura does not teach or suggest the use of a moisture curable polyurethane resin adhesive layer to laminate the base body and the woven fabric as recited in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
June 4, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785